Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/18/2020. 
Claims 1, 2, 4, 10, 12, 13, 15 and 20 are amended.
Claims 1-20 are examined and pending herein. 
The Applicant’s remark and amendments to the claims were fully considered with the results that follow. 

Response to Amendment/Arguments
Double Patenting: Claims 1-20 are previously rejected on the grounds of non-statutory obviousness-type double patenting over claims of co-owned  U.S. Patents No. 10,455,256 and No. 9,307,270. Applicant disagrees that the pending claims are not patentably distinct from the claims of the co-owned patents. However, requests that the double patenting rejections be held in abeyance until the present claims are allowable. The Double Patenting rejection still stands in this  Office Action.

Claim Rejections 35 U.S.C. 102: Claims 1, 2, 6-13, 17-20 were previously rejected under 35 U.S.C. 102 (b) as being anticipated by Mallinson (U.S. 2011/0247042). 
Applicant: In page 8 of the Remarks, the Applicant argues that the Mallinson does not teach the “network location” corresponding to a network address (e.g., a URL address to a server).
	Examiner: The Examiner respectfully disagrees. 
Claim 1 reads, in part:
“herein each of the one or more records associates a network address of an image with video information related to the image; and a subsystem configured to: receive, from a client device, image-related data that includes a first network address associated with a location where a first image is present on a network; search the cache for a record that matches the first network address;”. 
The claim language regarding “network address” is taught by Mallinson’s disclosure in [0025], “If a match is located using the database 308, corresponding content (referred to herein as "supplemental content") can be determined and/or located for the matching content 310…. For example, if the captured content is determined , a link or other navigational element to locate information. ” The Examiner equates the instant claims “network address” to Mallinson’s “a link or other navigational element” . The purpose for both is to point to, via a link or navigational element, i.e. URL,  web address, hyperlink, to where it is located/present on the network.
Furthermore, the added limitation “network address” is not novel and can be taught by numerous prior art.
For the reasons stated above, the rejection under this section remains.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,455,256 and of claims 1-15 of U.S. Patent No. 9,307,270. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The independent claims 1, 12, and 20 of the current application include broader limitations of the independent claims 1 and 14 of parent U.S. Patent No.10,455,256 and independent claims 1 and 15 of parent U.S. Patent No. 9,307,270.
The limitations of claims 2-11 and 13-19 of the current application can be read on the limitations of the dependent claims 2-13 of parent U.S. Patent No.10,455,256 and on the limitations of the dependent claims 2-14 of parent U.S. Patent No. 9,307,270.
Nonetheless, claims 1, 12, and 20 of the present application are a broader version of claims 1, 14 of parent U.S. Patent No.10,455,256 and claims 1, 15 of parent U.S. Patent No. 9,307,270. Therefore, since the omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 1, 12, and 20 are not patentably distinct from claims 1, 14 of parent U.S. Patent No.10,455,256 and claims 1, 15 of parent U.S. Patent No. 9,307,270.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 6-13, 17-20 are rejected under 35 U.S.C. 102 (b) as being anticipated by Mallinson (US 2011/0247042).

Regarding claims 1, 12, and 20:	
Mallinson discloses storing one or more records, wherein each of the one or more records associates a network address of an image with video information related to the image ([0026] the matching service might store the information in a special queue or other location until the system is able to analyze the broadcast and provide appropriate matching information and/or supplemental content.  The system also can use other information, such as the IP address or other location-related information, in order to attempt to narrow the search window  ; [0021] server and database, cache table; see also [0038]); 
receiving, from a client device, image-related data that includes a first network address associated with a location where a first image is present on a network ([0024] a captured media file, i.e. audio, video, one or more images, is received from the user 302; Fig. 3);
searching the cache for a record that matches the first network address, and 
if a matching record is found, communicating video information associated with the matching record to the client device ( [0025] If a match is located using the database 308, corresponding content (referred to herein as "supplemental content") can be determined and/or located for the matching content 310.  For example, if the captured content is determined to be a commercial for a product, the supplemental content can include information such as a name of the product and/or manufacturer, a digital copy of the commercial, a link or other navigational element to locate information for the advertisement (e.g., a website for the product), or other such content. See also [0023]); 
; and if a matching record is not found Fig. 3 – find match? Yes/No; [0026] If no match is located in the database…): 
receiving, from the first network address , the first image ([0026] information in the captured media file can be further processed in an attempt to locate useful information 314, such as detecting a web address/URL); 
4extracting a fingerprint from the first image ([0026] the captured content can be analyzed using voice or image recognition, optical character recognition (OCR), or any other appropriate approach (fingerprint technique [0032, etc.]) discussed elsewhere herein in an attempt to determine any useful aspect of the captured content, i.e. detecting a web address/URL); 
determining video information associated with the fingerprint ([0026] For example, an OCR process can automatically detect the presence of a web address (e.g., a URL) in a commercial, and can at least provide the web address or a link to the user whether or not the system can otherwise match the content. If useful information is located 316, that information can be provided to the user in any of the ways discussed above 312, such as to send any information about the content to the user); and communicating the determined video information to the client device ([0026] the system might not be able to exactly match a commercial, but based on closed captioning content and image recognition might be able to determine that the content was a commercial for a particular type of shoe, and can provide at least that much information to the user).  


Regarding claims 2 and 13:
Mallinson discloses adding a record to the cache that associates the first network address location with the determined video information (Fig. 3, #318 store content for subsequent analysis; [0026] the matching service might store the information in a special queue or other location until the system is able to analyze the broadcast and provide appropriate matching information and/or supplemental content; [0025] the supplemental content can include information such as a name of the product and/or manufacturer, a digital copy of the commercial, a link or other navigational element to locate information).

Regarding claim 6:
Mallinson discloses search a fingerprint database for a fingerprint record that associates the fingerprint with the video information (Fig. 3 – compare media file information against database; [0024-0025] If a match is located using the database 308, corresponding content (referred to herein as "supplemental content") can be determined and/or located for the matching content 310.  For example, if the captured content is determined to be a commercial for a product, the supplemental content can include information such as a name of the product and/or manufacturer, a digital copy of the commercial, a link or other navigational element to locate information for the advertisement (e.g., a website for the product), or other such content.  If the captured content corresponds to a television program, the supplemental content can include information such as identities of the actors or locations included in the program, a location to access or download a version of the program, etc.).  

Regarding claims 7 and 17:
Mallinson discloses segmenting the image into a plurality of sub-images ([0007] For example, a broadcast stream can be segmented into related segments of content (e.g., programs or commercials) and each of these segments (or at least selected segments meeting at least one criterion) can be analyzed for identifying information.); and 
extracting a plurality of fingerprints from the plurality of sub-images ([0007] The content can be analyzed using processes such as audio fingerprinting, image recognition, optical character recognition, voice recognition, closed caption information detection, etc.).  

Regarding claims 8 and 18:
Mallinson discloses the determined video information is associated with one of the plurality of fingerprints ([0040] the matching service typically will have been primed with the fingerprints of the audio for certain programming, advertisements, and product placements, for example, and can attempt to locate a match).  

Regarding claims 9 and 19:
Mallinson discloses extracting the fingerprint associated with the image further comprises: ranking each fingerprint of the plurality of fingerprints, wherein the determined video information is associated with a particular fingerprint of the plurality of fingerprints having a highest rank (Confidence score [0026] For example, the system might not be able to exactly match a commercial, but based on closed captioning content and image recognition might be able to determine that the content was a commercial for a particular type of shoe, and can provide at least that much information to the user.  In some embodiments, this information can be fed back into the image matching algorithm to attempt to increase the confidence score of at least one of the results. For example, there can be longer and shorter versions of the same commercial that might not initially match within a given confidence level, but based at least in part upon the additional determined information the confidence score might be increased such that a likely match can be determined.).

Regarding claim 10:
Mallinson discloses each of the one or more records stored in the cache further associates the network address of the image with a hash of the image ([0024-0025]).

Regarding claim 11:
Mallinson discloses determine whether the hash of a particular record matches the image associated with a corresponding network location of the particular record; and if the image does not match the hash, update the cache (Fig. 3 and [0024-0026]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mallinson (US 2011/0247042), in view of Burges (US 2006/0106867), in further view of Wong (US 2011/0282906).

Regarding claims 3 and 14:
Mallinson discloses all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim. 
Mallinson fails to explicitly disclose the video information comprises a video identifier (ID) that specifies a video, and a frame ID that specifies a frame of the video that is associated with the first image.  
	In an analogous art, Burges discloses the video information comprises a video identifier (ID) that specifies a video (Burges [0054] title, name, etc.).
In an analogous art, Wong discloses and a frame ID that specifies a frame of the video that is associated with the first image ([0031] The information may identify a scene ID, movie title, or any other suitable aspect of the media content provide a more effective search query to a search engine).  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Mallinson, to include the teachings of Burges and Wong, for the purpose of providing a media identifying system and method capable of handling a large numbers of concurrent users efficiently by minimizing server load and database lookups, and further minimizing cost (Burges [0008-0009]), and for the purpose of providing an image-based search system that is capable of performing an efficient search by using known information of the image and to identify more accurate results (Wong [0002-0003).

Regarding claims 4 and 15: 
Mallinson-Burges-Wong discloses wherein the video information further comprises a second network address , different from the first network address, for retrieving video data associated with the video information (Mallinson [0025-0026]).  

Claims 5 and 16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mallinson (US 2011/0247042), in view of Ballard (US Patent No. 6,157,930).

Regarding claims 5 and 16:
Mallinson discloses all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim. 
Mallinson fails to explicitly disclose the image-related data further specifies expiration time information indicative of a duration during which the image-related data is valid.  
In an analogous art, Ballard discloses the image-related data further specifies expiration time information indicative of a duration during which the image-related data is valid (at least [Col. 2 and 3] and Figs. 4-6), and an expiration time for the image, the expiration time indicating a duration that the image is valid at the network location, and the expiration time by at least determining whether the stored expiration time for the first video information matches the received expiration time for the image ([Col. 3, lines 8+]), a comparison of whether the identifier recording table has an identifier that is the same as the identifier of the hyperlink. Identifiers represent description parameters that is included with the graphic address including a parameter indicating a presentation end time of the graphic ([Col. 6, lines 25+])).  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Mallinson, to include the teachings of Ballard, for the purpose of providing a system with increased reliability and improved latency from the time a user requests content (Ballard – [Col. 12, lines 15+]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SYSTEMS AND METHODS FOR IMAGE-FEATURE-BASED RECOGNITION (U.S. 2016/0110605) to Holzschneider.
SYSTEM AND METHOD FOR PROXY MEDIA CACHING (U.S. 2013/0290465) to Harrison.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421